Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-8-2007

In Re: Arnold Lincow v. Lincow
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1514




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Arnold Lincow v. Lincow" (2007). 2007 Decisions. Paper 240.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/240


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 ___________

                                 No. 07-1514
                                 ___________


                       IN RE: ARNOLD LINCOW, D.O.;
                          7622 MEDICAL CENTER,

                                   Petitioners

                                 ___________

                    On Petition for a Writ of Mandamus to the
                       United States District Court for the
                        Eastern District of Pennsylvania

                           (D.C. Civil No. 05-cv-05368)
                District Judge: The Honorable Eduardo C. Robreno
                                   ___________

                   Submitted Under Third Circuit LAR 34.1(a)
                                June 15, 2007

          Before: McKEE, STAPLETON, and NYGAARD, Circuit Judges.

                           (Filed November 8, 2007)

                                 ___________

                          OPINION OF THE COURT
                               ___________



NYGAARD, Circuit Judge.
       Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with its operative facts, we offer only an abbreviated

recitation to explain why we will deny Dr. Lincow’s petition for a writ of mandamus.

       Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire

and Casualty Company sued Dr. Lincow and several associates for common law fraud,

violations of the Pennsylvania Insurance Fraud Statute, and violations of the Federal

Racketeer Influenced and Corrupt Organizations Act. State Farm alleged that Dr. Lincow

and his associates actively participated in a scheme by which they extracted over $1.4

million from insurers based upon, inter alia, fraudulent medical records, reports,

prescriptions, bills, and referrals.

       After several pre-trial conferences, two motions to dismiss, a motion for summary

judgment, and numerous discovery rulings, Dr. Lincow filed a motion requesting that

Judge Robreno recuse himself based on an appearance of bias.1 Dr. Lincow contended

that Judge Robreno expressed an “unfavorable predisposition” against him during

criminal proceedings in 2003. After briefing and oral argument on the matter, Judge

Robreno denied the motion, and denied a motion to stay the proceedings pending the

present petition.

       After careful review of the relevant transcripts, we conclude that Judge Robreno

did not abuse his discretion when he refused to recuse himself. His remarks during the


       1.
        Dr. Lincow did not identify a statutory basis for his claim before the District
Court, but now bases his claim on 28 U.S.C. §455.

                                             2
Hirsh proceedings do not warrant recusal. “[O]pinions formed by the judge on the basis

of facts introduced or events occurring in the course of the current proceedings, or of

prior proceedings, do not constitute a basis for a bias or partiality motion unless they

display a deep-seated favoritism or antagonism that would make fair judgment

impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). Judge Robreno merely

expressed his opinion that the Government should prosecute physicians, as well as other

individuals who engage in insurance fraud. His comments do not reveal a “deep-seated

antagonism” toward Dr. Lincow specifically, nor do they raise any serious doubts

regarding his impartiality three years later.

       We conclude that Judge Robreno did not abuse his discretion in refusing to recuse

himself. Accordingly, we will decline to issue the writ of mandamus.




                                                3